DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
Applicant's response and amendments, filed October 16, 2020, to the prior Office Action is acknowledged.  Applicant has cancelled claims 4, 6-11, 14, 21, 23-24, 26-29, 32-37, amended claims 2, 5, 12-13, 16, 18, 22, 25, 30-31, and 38-40, and added a new claim, claim 41.


Election/Restriction
           Applicant’s election with traverse of Group I (claims 1-3, 5, 12, 16-17, 22, and 41), drawn to an expression vector comprising a codon-optimized MMACHC polynucleotide, in the reply filed on October 16, 2020 is acknowledged. 
	In addition, Applicant’s species election with traverse of SEQ ID NO: 7 is also acknowledged.
The traversal is on the ground(s) that even though Lowey teaches an MMACHC gene cloned into an expression vector prior to cellular infection, which was the special technical feature of Groups I-V identified by Examiner, this is not the special technical feature of the invention.  Rather, Applicant contends that the special technical feature of Groups I-V is “a polynucleotide encoding MMACHC that is codon-optimized for expression in a human”.  Applicant’s argument has been considered but it is not persuasive.  This is because Group III does not require the technical feature of a polynucleotide encoding MMACHC that is codon-optimized for expression in a human.  Rather, Group III only requires that an expression vector comprise a wild type MMACHC gene under the control of a CBA promoter.  Group III 
Applicant also argues that at least Groups I, IV, and V should be examined together because Groups IV and V are method claims that depend from claim 1 (which is in Group I) and therefore satisfy the unity of invention standard set forth in 37 C.F.R. § 1.475(b).  Even though Groups IV and V depend from claim 1, however, Groups IV and V still lack unity with Group I because both Groups contain a special technical feature that is not shared with Group I.  Group IV requires the special technical feature of a method of treating or preventing at least one condition of methylmalonic acidemia, hyperhomocysteinemia, homocystinura, cobalamin C type and deficiency of MMACHC, and low levels of MMACHC, congenital heart defects (CHO), neural tube defects (NTD), combined methylmalonic acidemia and homocystinuria X type (cblX), HCFCJ spectrum defects, hyperhomocystinuria, and vitamin B12 deficiency in a subject; Group V requires the special technical feature of a method of detecting or tracking exogenous MMACHC in a subject comprising obtaining a sample of tissue, biospecimen, or body fluid from the subject; and determining the expression level of the exogenous MMACHC in the sample.  Neither of these special technical features are required by Group I, and therefore restriction between the three Groups is proper.
For the foregoing reasons, the requirement for restriction is still deemed proper and is therefore made FINAL.
	Claims 13, 15, 18-20, 25, 30-31 and 38-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
	Claims 1-3, 5, 12, 16-17, 22, and 41 are currently under examination and the subject matter of the present office action.


Priority
Applicant’s claim for the benefit of a prior-filed applications, provision applications 62/266,352 and 62/279,285, filed on December 11, 2015 and January 15, 2016, and PCT application PCT/2016/029512, filed on April 27, 2016, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Accordingly, the effective priority date of the instant application is granted as December 11, 2015.

Information Disclosure Statement
The Information Disclosure Statement(s) filed on November 30, 2018 has been received and considered herein.
The Information Disclosure Statement filed November 30, 2018 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. 
NPL citations 4, 5, 17, 24, 31, 36, and 40 are defective for one or more of these requirements. 

Allowable Subject Matter
Claim 2 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 2 and claim 41 comprise a polynucleotide sequence encoding a codon-optimized MMACHC gene (SEQ ID NO: 2) and a nucleic acid expression vector comprising the synthetic MMACHC gene (SEQ ID NO: 7), respectively, that have not been disclosed by the prior art.  Furthermore, a combination of the most relevant prior art would not render such sequences obvious.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites “wherein the polynucleotide encoding MMACHC has at least about 90% sequence homology with SEQ ID NO:2”.  The phrase “at least about 90% sequence homology”, however, is indefinite because it does not define the metes and bounds of the claim.  While the Specification discloses “homology” as “[the] degree of complementarity between two nucleic acid sequences” (Specification, para [0031]), one of ordinary skill in the art could interpret the term “homology” to include any sequence of sufficient “similarity”, broadly defined, to the claimed SEQ ID NO (and thus not see Specification, para [0031]), but also includes likeness based on evolutionary similarity, as evidenced by Pearson et al. ("An Introduction to Sequence Similarity (“Homology”) Searching", 2013, Current Protocols in Bioinformatics, p. 1-9) (abstract).  It is thus possible that another MMACHC gene from another organism could be interpreted as having “90% homology” with the codon-optimized human MMACHC gene of SEQ ID NO: 2 based on evolutionary similarity despite not having 90% identical base-pair complementarity with SEQ ID NO: 2.  Furthermore, the term “homology” has functional considerations pertaining to the amino acid sequences encoded by the genus of nucleic acid variants of claim 3.  One of ordinary skill in the art could interpret a polynucleotide sequence having less than 90% base-pair complementarity with SEQ ID NO: 2 as having “at least about 90% sequence homology” because the polypeptide sequence produced by the former is identical or nearly identical to that which is produced by SEQ ID NO: 2.
	It is recommended that Applicant amend the claim to state that the polynucleotide has at least about 90% sequence identity with SEQ ID NO: 2. This amendment would limit the claim to sequences having base pair combinations that are at least about 90% identical to the claimed SEQ ID NO, thereby rendering the claim’s language definite.  
Claim 22 recites “an expression vector comprising at least about 90% sequence homology with any one of SEQ ID NOS: 5-9”.  The phrase “at least about 90% sequence homology”, however, is indefinite because it does not define the metes and bounds of the claim.  
It is recommended that Applicant amend the claim to state that the polynucleotide has at least about 90% sequence identity with SEQ ID NO: 5-9.  This amendment would limit the claim to sequences having base pair combinations that are at least about 90% identical to the claimed SEQ ID NO, thereby rendering the claim’s language definite.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim(s) 1, 12, and  16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lerner-Ellis ("Identification of the gene responsible for methylmalonic aciduria and homocystinuria, cblC type", 2006, Nature Genetics 38(1), p. 93-100; of record in IDS), in view of Chandler et al. (WIPO Pat. App. 2014/143884 A2). 
Regarding claims 1 and 16, Lerner-Ellis teaches that methylmalonic aciduria and homocystinuria, cblC type, a lethal condition, is caused by mutations in MMACHC that render the expressed polypeptide nonfunctional (abstract).  Lerner-Ellis further teaches that human cells having mutations in MMACHC rendering the polypeptide nonfunctional can be transfected with a vector comprising a wildtype human MMACHC polynucleotide to restore function of MMACHC in such cells (p. 95, col 1, para 2 – col 2, para 1; p. 99, col 2, Expression of human MMACHC cDNA in fibroblast cells).  
Lernis-Ellis, however, does not teach that the MMACHC polynucleotide is codon-optimized to enhance expression in humans.
Chandler teaches that methylmalonic acidemia (i.e., aciduria), the lethal condition taught by Lerner-Ellis (see above), is also caused by mutations in the methylmalonyl-coA gene (para [0005].  Chandler also teaches that an AAV viral vector encoding a methylmalonyl-coA gene codon-optimized for expression in humans can rescue lethal phenotypes caused by mutations in the methylmalonyl-coA gene (abstract; para [0004]).
While Chandler does not teach ipsis verbis treating methylmalonic acidemia by administering an MMACHC gene codon-optimized for expression in humans, Chandler does teach administering another gene, methylmalonyl-coA, which can be codon-optimized for better expression in humans, to treat organisms having the same lethal phenotype methylmalonic acidemia.  Therefore, one of ordinary skill in the art, based on the combination of Lerner-Ellis and Chandler, would also have deduced 
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the wildtype MMACHC coded onto a vector taught by Lerner-Ellis with a synthetic MMACHC codon-optimized for better expression in humans based on Chandler.  Chandler teaches that a methylmalonyl-coA gene codon-optimized for better expression in humans can be synthesized onto a vector and used to treat methylmalonic acidemia in humans, and one of ordinary skill in the art would have been motivated to substitute the wildtype MMACHC coded onto a vector taught by Lerner-Ellis with a synthetic MMACHC codon-optimized for better expression in humans based on Chandler because doing so would have enabled treatment of methylmalonic acidemia in humans having loss-of-function mutations in the MMACHC gene.


Regarding claim 12, Chandler teaches that a vector encoding a transgene can be administered with a pharmaceutically-acceptable carrier (para [0079]).
Regarding claim 17, Chandler also teaches that a transgene coded onto a vector can be under the control of a CBA promoter (para [0083]).

Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lerner-Ellis ("Identification of the gene responsible for methylmalonic aciduria and homocystinuria, cblC type", 2006, Nature Genetics 38(1), p. 93-100; of record in IDS) and Chandler et al. (WIPO Pat. App. 2014/143884 A2), as applied to claims 1, 12, and 16-17 above, in further view of Gregory et al. (US Pat. App. 2014/0155468 A1; of record in IDS).
Regarding claim 5, Lerner-Ellis teaches that human cells having mutations in MMACHC rendering the polypeptide nonfunctional can be transfected with a vector comprising a wildtype human MMACHC polynucleotide to restore function of MMACHC in such cells (p. 95, col 1, para 2 – col 2, para 1; p. 99, col 2, Expression of human MMACHC cDNA in fibroblast cells).  
Gregory teaches that a transgene comprising MMACHC (para [0021]) can be coded onto a vector for delivery/expression in humans (para [0033]).  Gregory also teaches that the genetic sequences of its invention can comprise one or more copies of FLAG (para [0076]).
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the MMACHC coded onto a vector taught by Lerner-Ellis with a one 
 One skilled in the art would have a reasonable expectation of combining the MMACHC coded onto a vector taught by Lerner-Ellis with a one or more copies of the FLAG reporter based on Gregory because Gregory teaches that transgenes, including MMACHC, can be synthesized onto a vector with one or multiple copies of FLAG.

Regarding claim 12, Gregory teaches that the administered agents can be formulated with a pharmaceutically-acceptable carrier.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J RABORG whose telephone number is (571)270-1281.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.R./Examiner, 
Art Unit 1633                                        
/KEVIN K HILL/               Primary Examiner, Art Unit 1633